Citation Nr: 0515825	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as fifty (50) percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the New York, New York, and St. 
Petersburg, Florida, Regional Offices of the Department of 
Veterans Affairs (VA).    

In May 2000, the veteran and Ms. C.M.O. testified before a 
Decision Review Officer at the New York Regional Office.  In 
March 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, sitting in Washington, D.C.  The transcripts of both 
hearings are of record.         


FINDINGS OF FACT

1.  PTSD is manifested by no more than psychoneurotic 
symptoms of reduced reliability, flexibility, and efficiency 
levels so as to result in considerable industrial impairment 
and considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people 
(old criteria; 50 percent rating).  

2.  PTSD is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships (revised criteria; 50 percent 
rating).

3.  Service connection is in effect only for PTSD, with a 50 
percent disability rating.  

4.  The veteran has a high school education and work 
experience as a laborer.

5.  The veteran's service-connected PTSD alone does not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004). 

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

Service connection was granted for PTSD in an October 1995 
rating decision, with the assignment of an initial 
compensable rating of 50 percent effective January 24, 1994, 
the date on which the original PTSD service connection claim 
was received.  The record reflects a November 1997 RO notice 
of this rating action following the performance of further 
(October 1997) VA compensation and pension (C&P) PTSD 
examination, following the August 1995 general medical 
examination and September 1995 PTSD examination.  The veteran 
initiated an appeal of this rating action with the timely 
filing of a notice of disagreement and subsequent perfection 
of appeal to the Board.  In cases where, as here, the veteran 
appeals the initial disability percentage assigned, the 
Board's adjudication on appeal could result in the assignment 
of different rating percentages ("staged" ratings) as 
evidence warrants from the date of the filing of the original 
service connection claim in 1994.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Generally, evaluation of the extent of impairment requires 
consideration of the whole recorded history and appropriate 
criteria in the VA Schedule for Rating Disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); see generally 38 C.F.R. Part 4 
(2004); see also 38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluation 
focuses upon limitation of the ability of the body as a whole 
to function under ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria as currently found in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  The veteran's original 
service connection claim was filed in January 1994, and the 
October 1995 rating decision granting service connection for 
PTSD and assigning an initial compensable rating of 50 
percent was based upon rating criteria then in effect.  VA 
rating criteria for mental disorders, including PTSD, were 
revised thereafter, during the appeal period, effective on 
November 7, 1996.  See 61 Fed. Reg. 52,695, 52,700 (1996).  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  In light of 
the foregoing and in consideration of Fenderson, the Board 
evaluates the claim in accordance with dates of effectiveness 
of the PTSD rating criteria - before and as of November 7, 
1996 - and bearing in mind that staged rating percentages 
also could be permissible as evidence warrants.

Old PTSD rating criteria, found in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided for a 50 percent rating 
where psychoneurotic symptoms reduced reliability, 
flexibility, and efficiency levels so as to result in 
considerable industrial impairment, and with considerable 
impairment of the ability to establish or maintain effective 
or favorable relationships with people.  A 70 percent rating 
was assigned with symptoms resulting in severe impairment of 
ability to establish and maintain effective or favorable 
relationships with people, and which are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A total, 100 percent rating was 
assigned when psychoneurosis so adversely affected the 
attitudes of all contacts except the most intimate as to 
result in virtual isolation in the community, and is 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activity, and the veteran is demonstrably unable to 
obtain or retain employment.
 
Under current PTSD criteria in Diagnostic Code 9411, as 
codified in 38 C.F.R. § 4.130 (2004), a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.    

The next higher schedular rating of 70 percent may be 
assigned under Diagnostic Code 9411 (2004) with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.


The maximum 100 percent rating is to be assigned under 
Diagnostic Code 9411 (2004) with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Evidence of record pertinent to the veteran's PTSD includes 
VA hospitalization and outpatient treatment records, C&P 
examination reports, private care provider (Dr. Sauter) 
records, lay statement, and veteran's Regional Office (RO) 
and Board hearing testimony as documented in hearing 
transcripts.  The Board has an obligation to review the 
entire recorded history before adjudicating a claim and to 
adequately explain the reasons and bases for its decision.  
Consistent with this obligation, the Board has reviewed the 
entire record.  However, given that the evidentiary record is 
voluminous, the Board does not discuss in this decision every 
piece of evidence.  Rather, it summarizes certain evidence as 
appropriate, and addresses particularly pertinent evidence 
that has material bearing on its decision in light of 
regulations, and in particular, the specific diagnostic code 
criteria that must be met for an increased rating.      

For the reasons that follow, the Board finds that the 
totality of the evidence does not support the assignment of 
the next higher schedular rating of 70 percent consistent 
with Diagnostic Code 9411, under either the old or new 
criteria.  In sum, as will be discussed in detail below, the 
key concerns in this case are that the veteran does have 
PTSD, initially diagnosed in late 1995, and ongoing symptoms 
thereof; however, he also has a history of alcohol abuse pre-
dating a diagnosis of PTSD by some two decades and numerous 
relapses in drinking despite multiple attempts at 
detoxification and rehabilitation, as recently as in mid-
2001.  The symptoms and manifestations of long-term 
alcoholism (which include neurological symptoms due to 
cerebeller degeneration) appear to overlap somewhat with PTSD 
symptoms and adversely affect functioning.  Thus, the record 
shows that PTSD or combat trauma alone is not the cause of 
the veteran's psychiatric problems and impaired functioning; 
rather, nonservice-related factors play a significant role in 
functional impairment.  Moreover, the evidence does not 
sufficiently demonstrate that the PTSD symptoms were so 
significant that the veteran was driven to excessive drinking 
for decades.  While the totality of the evidence indicates 
the presence of PTSD-specific symptoms (such as flashbacks 
about Vietnam), evidence against an increase of the current 
50 percent rating sufficiently outweighs evidence favoring 
the increase.  
  
The veteran's service awards include the Combat Infantryman 
Badge for combat service in Vietnam.  Diagnoses of PTSD are 
documented in both August 1995 VA general medical examination 
report and the September 1995 PTSD examination report.  The 
August 1995 examination report contains the earliest evidence 
of a specific diagnosis of PTSD.  As indicated in VA medical 
treatment records and C&P examination reports dated from the 
1990s forward, the veteran has a history of persistent 
psychiatric problems and has been hospitalized numerous times 
at VA facilities for detoxification and rehabilitation from 
alcohol abuse dating back to the early 1970s.  These records 
also document his reports of sleep disturbance, flashbacks, 
nightmares, and disturbing thoughts about Vietnam (such as 
about the veteran killing Vietnamese children - see, e.g., RO 
hearing transcript), emotional numbing, and hypervigilence.  
Dr. Sauter, a private physician, also stated in September 
1999 that sleep disorder is related to PTSD.  The veteran has 
participated in VA PTSD therapy groups and has been treated 
with various psychiatric medications.  Other psychiatric 
symptoms reported by the veteran include chronic depression, 
anxiety, social isolation, panic episodes, and anger.  Other 
relevant diagnoses include major depression, dysthymia, and 
mixed personality disorder.    

While the Board normally would analyze cases involving 
regulatory amendments during the appeal period such as this 
case chronologically, here, the Board finds that discussion 
of the claim based upon new criteria before the old would be 
conducive to a more readable analysis.  The new criteria 
require evidence of more objective, specific markers of 
psychiatric disability as compared with the old, and thus, 
more readily lend themselves to a more thorough discussion of 
pertinent - and voluminous - evidence.  New criteria also 
seem to significantly subsume those found in the old.     

Increased Rating as of November 7, 1996

Of particular importance in assigning a 70 percent rating for 
PTSD under revised criteria is evidence of marked reduction 
in the ability to function normally in social and work 
environments due to cognitive or thought abnormalities, 
impaired judgment, or intermittently illogical, obscure, or 
irrelevant speech.  A VA examiner noted as long ago as in 
September 1995 C&P report that the veteran is "coherent in 
speech."  While the veteran's memory was described as 
"disturbed," and concentration, as "poor," the examiner 
did not find evidence of cognitive or thought abnormality 
such as hallucinations, delusions, or "disturbed" judgment 
- markers of significant psychiatric disorder.  Two years 
later (see October 1997 C&P report), same findings were 
documented.  

Moreover, as documented in the July 2000 C&P examination 
report, while judgment was impaired and insight into the 
veteran's own condition was poor, the examiner found no 
thought disorder; on the contrary, thought process was 
described as logical and goal-oriented.  Attention and 
concentration were "somewhat" impaired, as were long and 
short-term memory; however, the examiner did not specifically 
relate these problems to PTSD, whereas, elsewhere in the 
report, he listed symptoms specifically attributably PTSD 
that did not include these problems.  Moreover, while the 
veteran did report having hallucinations and delusions in 
2000, the examiner stated in his July 2000 report that they 
appear to be alcohol-related.  Reinforcing this conclusion is 
the April 2003 C&P report, which documents the veteran's own 
admission that abstinence from alcohol has resulted in 
cessation of visual hallucinations.  Furthermore, the April 
2003 report states that the veteran was alert and that his 
thinking was logical, goal-oriented, and without objective 
evidence of thought disorder.  Thus, the evidence as a whole 
does not indicate that the veteran has a cognitive or thought 
disorder typical of significant psychiatric disability, other 
than more minor problems such as attention, concentration, 
and memory deficit, which could be related, at least in part, 
to persistent alcohol use through approximately 2001.  

The Board acknowledges that mild dysarthria (speech 
impediment) was noted in the October 1997 C&P report; 
however, some speech impediment (namely stuttering) 
apparently has existed since childhood, and the examiner did 
not attribute speech problems to PTSD or state that 
dysarthria has become exacerbated due to PTSD.  Moreover, 
various records document speech problems (such as slurred 
speech - see, e.g., 1997 VA alcohol detoxification treatment 
records) associated with drunkenness, not attributed to PTSD.  
Moreover, a private doctor, Dr. Sauter, reported in July 1998 
that dysarthric speech and gait ataxia (the veteran 
apparently fell down a number of times; in August 1997, he 
was thought to have had a basilar skull fracture after a 
fall; in October 1997, he was diagnosed with skull contusion 
at a VA facility) are related to cerebeller degeneration from 
alcohol abuse.  VA records dated in 1997 and 1999 also 
document cerebeller degenerative disease secondary to alcohol 
dependence.  

Thus, the Board cannot agree with the August 1998 layperson 
argument submitted by Ms. C.M.O., apparently contending, 
among other things, that the veteran's speech impediment or 
even the lack of balance may be related to PTSD specifically.  
These problems are neurological in nature, as opposed to 
psychiatric (see July 2000 C&P report).  In any event, lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, to 
the extent that the lay statement is proffered to show speech 
or gait problems are manifestations of PTSD or extent 
thereof, it is not deemed competent.  Notwithstanding the 
issue of competency, again, medical evidence shows that these 
problems are not attributable to PTSD or are psychiatric 
manifestations.   

Also important to an evaluation of the extent of PTSD under 
new criteria is evidence indicating likelihood that the 
veteran may be a danger to himself or others, or at least has 
suicidal or homicidal ideation, or even significant anger or 
impulse control problems such that he is likely to become 
violent.  As noted in the September 1995, October 1997, and 
July 2000 C&P reports, the veteran specifically denied 
suicidal and homicidal ideation or other dangerous ideation 
or plans.  During the April 2003 examination, the veteran 
reported passive suicidal ideation, but no actual intent or 
plan, and no homicidal ideation, intent, or plan.  There is 
no evidence that he actually assaulted or hurt, or has tried 
to hurt, anyone else due to PTSD symptoms.  Nor has he 
physically hurt himself, other than by habitual drinking.
  
Also, while the Board acknowledges that the veteran does have 
sleep disturbance - a symptom typically associated with PTSD 
- and that Dr. Sauter has related sleep problems with PTSD, 
albeit conclusorily (see his September 1999 report), there is 
evidence weighing against a finding that sleep problems are 
entirely due to PTSD.  Even as recently as in July 2000, 
during the C&P examination, the veteran himself admitted that 
he "had been drinking until one or two [o'clock] in the 
morning . . .  before the examination" and that "drinking 
alcohol is the only way he can sleep for more than one or two 
hours at a time."  The examiner also noted that, "because 
[the veteran] has had no true periods of sobriety for most of 
the last decade, it is . . . not possible to say to what 
extent his functional incapacity is due to PTSD alone and to 
what extent it reflects his alcohol dependence."  Given this 
evidence, a wholesale conclusion that, because sleep 
disturbance is a typical PTSD symptom and the veteran reports 
concomitant nightmares about Vietnam, that PTSD alone must be 
the trigger of insomnia, would not be sound.  As stated 
earlier, symptoms of PTSD and alcoholism appear to overlap 
somewhat, and this is one specific instance of such overlap.  
Indeed, as stated in the April 2003 C&P report, the veteran 
himself admitted that abstinence from alcohol more recently 
has resulted in better sleep.              

Other factors relevant to the analysis include the extent to 
which the veteran's ability to conduct routine daily 
activities is hampered or precluded depending on whether, and 
if so, to what extent, the veteran is compelled to engage in, 
e.g., obsessive rituals, or suffers from persistent panic 
attacks, or is so depressed that he cannot function 
independently, appropriately and effectively.  The evidence 
does not disclose obsessive or compulsive rituals.  They do 
indicate subjective evidence of panic episodes and anxiety as 
reported by the veteran, and objective, diagnosed depression.  
Depression and anxiety have been documented as PTSD symptoms; 
however, a VA examiner has opined it is not possible 
precisely to what degree PTSD symptoms affect functioning, as 
opposed to alcoholism and its related neurological 
impairment.  See July 2000 C&P report.       


Nor does the evidence indicate that the veteran is so far 
removed from reality due to PTSD such that he is disoriented 
as to person, place, and time.  On the contrary, even a 
decade ago, as documented in the September 1995 PTSD 
examination report, the veteran was noted to have been 
"alert and oriented in three spheres."  More recently, in 
July 2000, a VA examiner reported that the veteran is 
"oriented in all three spheres."  In April 2003, the VA 
examiner noted similar findings.  Thus, the evidence does not 
support a conclusion that the veteran has significant 
psychiatric disability, such as psychosis, that would cause 
disorientation.           

As for evidence of inability to establish and maintain 
effective relationships, relevant history includes a divorce 
in 1984 after approximately an eight-year marriage.  The 
veteran apparently did have social interaction after divorce, 
as the October 1997 examination report indicates that he was 
living with a girlfriend.  More recently, during a July 2000 
C&P examination, the veteran reported having lived with his 
girlfriend of 14 years, which tends to indicate that the 
veteran has some capability of interacting with people and 
maintain long-term interpersonal relationships, even in the 
midst of significant personal ordeals including lack of 
steady employment since 1995 and alcoholism.  However, as 
reported during the April 2003 C&P examination, his 
girlfriend reportedly left him recently while he was 
hospitalized for alcohol abuse relapse.  Since then, he has 
had little social interaction; he does live with an elderly 
aunt in Florida.  Also, given the long period of 
unemployment, he apparently has not had opportunities for 
social interaction that a workplace would afford.  

Another important criterion is the inability to adapt to 
stressful circumstances, including work or a worklike 
setting.  While the Board finds it reasonable to state that 
PTSD-specific symptoms would have some bearing on ability to 
adapt to stress as a general matter, objective evidence to 
the contrary, as cited by an examining medical professional, 
is important.  In the July 2000 report, a VA examiner stated 
that the veteran's symptoms due to cerebeller degeneration 
and neurological symptoms "significantly" affect the 
ability to work, to socialize, and to pursue other interests.  
Moreover, the record is replete with evidence that the 
veteran himself made little effort to try to function in a 
work or worklike setting (he reportedly last had steady work 
in 1995 and apparently has not attempted to find work - see 
April 2003 report; TDIU application), and that much of his 
time during the 1990s was spent attempting to become sober.  
Moreover, VA records indicate the veteran was homeless for a 
time in or around 1994, and, within the last several years, 
before he moved in with his aunt.  Thus, he apparently has 
had numerous sources of stress during the past decade or so, 
which include nonservice-related financial hardship, lack of 
gainful employment, and loss of primary social support upon 
the demise of his relationship with a long-term girlfriend.  
Given evidence of stress due to these factors, a conclusion 
that PTSD alone rendered the veteran unable to adapt to 
stress would hardly be sound.  

Nonetheless, the Board acknowledges that the VA examiner (in 
July 2000) also stated that PTSD symptoms, too, have 
contributed to impaired functioning, and that PTSD symptoms 
were noted before the development of cerebeller symptoms.  
Thus, while the examiner did not explicitly state that PTSD 
makes the veteran unable to "adapt to stressful 
circumstances," there is some evidence that it does, 
generally speaking, affect productivity and functioning to 
some degree.  However, in this regard, Board finds no 
specific evidence that PTSD symptoms have actually caused 
cerebeller problems or exacerbated existing cerebeller 
symptoms.  Moreover, as stated earlier, the same VA examiner 
stated in July 2000 that due to long-term alcohol abuse, it 
is not possible to assign a specific portion of functional 
impairment to PTSD alone.

Finally, a 70 percent rating takes into account the ability 
to attend to basic personal appearance and hygiene.  Dr. 
Sauter noted in September 1999 that the veteran "neglects" 
his personal appearance.  However, there is no recent 
evidence indicating that the veteran is unable to attend to 
minimal hygiene practices.  Moreover, it is important to note 
that Dr. Sauter's 1999 brief record is the only instance in 
which hygiene or personal appearance problem is specified, 
and he provides no explanation at all on this point.  In 
contrast, nowhere else in the voluminous VA medical treatment 
records and numerous C&P examination reports (which 
extensively discuss subjective reports of symptoms; objective 
findings; relevant medical history) covering more than a 
decade is there a mention of lack of maintenance of basic 
personal hygiene and appearance due to PTSD.  Thus, the Board 
does not find Dr. Sauter's single reference to neglect of 
personal hygiene, without further explanation, particularly 
persuasive.  Further supporting the Board's conclusion in 
this regard is the April 2003 C&P examination report, which 
states that the veteran is "casually dressed, appropriately 
groomed" - while the veteran continues to maintain his 
psychiatric symptoms have worsened over the years (see Board 
hearing transcript), even as recently as two years ago, he 
displayed the ability to attend to basic personal appearance.                    

Thus, in sum, the evidence of record indicates that the 
veteran has various psychiatric symptoms, some of which are 
definitely PTSD-related (flashbacks, disturbing thoughts 
about Vietnam, hypervigilence, and emotional numbing), as 
well as symptoms that overlap (namely those related to 
alcohol use, which contributed to cerebeller deficit, as well 
as PTSD), such as sleep disturbance.  See July 2000 C&P 
report.  Interpersonal relationship problems also may not be 
related entirely to PTSD, although not explicitly stated, 
given the diagnosis of mixed personality disorder, and, 
again, although not explicit, evidence suggesting that 
alcoholism might have had a role in the demise of a long-term 
relationship with a girlfriend.  See April 2003 C&P report.      

However, the totality of the evidence indicates that symptoms 
commensurate to a 70 percent rating are sufficiently 
outweighed by those favoring no increased rating.  
Specifically, the psychiatric illness is not so severe that 
the veteran is in persistent danger of harming himself or 
others, or that he is psychotic, or otherwise so far removed 
from reality that he is disoriented as to person, place, and 
time.  Importantly, the evidence as a whole does not show 
most of the symptomatology commensurate to the next higher 
rating of 70 percent - marked judgment and thought 
abnormality; suicidal or homicidal ideation; obsessive 
behavior that significantly hampers daily functioning; 
illogical, obscure, or irrelevant speech; nearly constant 
panic attacks; persistent tendency to lose control of 
impulses leading to violence; spatial disorientation; and 
neglect of personal appearance and hygiene.   

Moreover, the veteran's Global Assessment of Functioning 
(GAF) score during the past decade or so generally was in the 
range between approximately the high 30s to mid-50s, with 
most of the scores in the 40s, as documented in various C&P 
examination reports and VA treatment records.  The most 
recent GAF score was 40, as documented in the April 2003 C&P 
report, with a notation therein that the range for the 
previous year was between 39 to 45, and late 2004 and early 
2005 VA records.  (GAF is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).)  A score 
between 31 and 40 indicates significant symptoms (such as 
illogical speech, reality testing abnormalities) or major 
social and occupational impairment.  A score between 41 and 
50 indicates serious psychiatric symptoms (suicidal ideation, 
severe obsessional rituals, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A score of 51 to 60 indicate moderate symptoms 
and moderately impaired occupational and social functioning.  

While the GAF scores alone would indicate fairly significant 
impaired functioning over the years, it is important to note 
that the veteran does not now, and has not during the time 
period relevant to this claim, exhibited specific behaviors 
that would be commensurate with the scores.  For example, the 
record does not indicate reality testing abnormalities, 
illogical speech (as opposed to slurred speech due to 
drinking, cerebeller symptoms, or stuttering from childhood), 
obsessional rituals, or suicidal or homicidal ideation.  It 
is important to also note that various GAF scores did not 
distinguish to what extent nonservice-related stressors and 
alcoholism contributed to the GAF results and to what extent 
the scores reflected PTSD symptoms.  See July 2000 C&P 
report.  Thus, the Board finds the GAF scores material to its 
evaluation of the claim, but they are not of significant 
persuasive value given the totality of the evidence.  The 
veteran's psychiatric condition due to PTSD may more 
accurately be described as moderate or moderately serious at 
times, but not highly significant or serious.  In this 
regard, the Board attempts to maintain stability of 
disability evaluations in the face of fluctuating findings, 
consistent with 38 C.F.R. § 3.344(a) (2004).  After 
considering the evidence as a whole, the Board concludes that 
the findings more nearly approximate the 50 percent, rather 
than a 70 percent, evaluation, for the period as of November 
7, 1996.

Increased Rating before November 7, 1996

Under old PTSD criteria, a 70 percent rating was assigned 
with psychoneurotic symptoms resulting in severe impairment 
of ability to establish and maintain effective or favorable 
relationships with people, and which are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A plain reading of the old 
criteria, as compared to the new, suggests that the old 
criteria place particular emphasis on the inability to engage 
in effective interpersonal relationships such that 
employability is adversely affected.  However, the old 
regulations also temper this emphasis with a proviso that 
social impairment per se (perhaps alluding to personality 
deviations) will not be used as the sole basis for rating, 
but that such impairment is of value only to the extent that 
it helps substantiate the degree of disability based on all 
of the findings.  See Note (1), 38 C.F.R. § 4.132 (1996).  
This would suggest that, first, the entire context of the 
pertinent evidence of record is to be considered (which the 
Board is otherwise obligated to do notwithstanding old 
38 C.F.R. § 4.132), and possibly, second, that careful 
consideration is to be given so as not to attribute what 
essentially are personality disorders affecting the ability 
to form relationships to functional impairment due to a 
psychoneurotic disorder acquired as a result of service.    
    
Having said the above, the Board finds that the totality of 
the evidence does not meet a 70 percent rating under old 
criteria.  Again, as amply discussed earlier, the veteran's 
psychiatric condition is not so significant that he has a 
thought disorder, psychosis, or other markedly debilitating 
cognitive abnormalities, or that he engages in obsessional 
rituals, or suffers from persistent panic attacks, which 
would, in turn, affect the ability to interact normally with 
people whether in a personal or work setting.  Nor has the 
veteran shown himself to be so anxious, angry, or out-of-
control in impulse so as to be a danger to people in a 
workplace.  Symptoms like memory loss, judgment impairment, 
deficient insight would presumably affect social and 
occupational success to some degree; however, they would not 
markedly affect or preclude employability as thought or 
cognitive disorder or disorientation would.  In fact, the 
veteran has cerebeller degeneration that affects his gait (he 
has fallen more than once) and speech, which would affect 
productivity and/or success in almost any workplace; however, 
these problems have been amply attributed to long-term 
alcohol abuse or neurological processes.  Also, visual 
hallucinations and inability of sleep regularly would affect 
functioning generally, including the ability to be effective 
at a workplace and to concentrate on work duties, and even 
more basically (at least with respect to sleep disturbance), 
affect punctuality and consistency in appearing for work.  
However, again, these problems appear to have been largely 
attributed to alcoholism.  Nor is the veteran unable to 
maintain basic personal appearance and hygiene, which would 
prevent meaningful social interaction whether in a social or 
occupational environment.  

Most importantly, the Board notes that the veteran has 
displayed social isolation (he apparently does not now have 
much social contact other than with his aunt, with whom he 
has lived since the recent demise of his relationship with a 
long-term girlfriend); however, the evidence as a whole does 
not sufficiently convince the Board that PTSD symptoms alone 
cause social isolation, in the face of significant evidence 
of nonservice-related problems that would affect social 
relationships (such as financial difficulties; inability to 
stay sober for an appreciable length of time until recently) 
that co-existed throughout the time period relevant to this 
claim.  Moreover, the veteran himself has admitted that 
neurological impairment (gait disturbance; falling) makes 
physical work problematic (see April 2003 C&P report), and 
his employment history indicates employment in jobs that are 
physically demanding.  See, e.g., TDIU application (prior 
jobs as laborer; cemetery worker; fence installation).  Given 
the foregoing, the Board finds that the criteria for a 70 
percent rating are not met for the period before November 7, 
1996.                              

On a related matter, it is noted that VA already has 
determined that alcoholism is due to willful misconduct, and 
not a consequence of PTSD, and has denied service connection 
for alcoholism.  See October 1995 rating decision.  The issue 
of service connection for alcoholism has not been perfected 
for appellate review, and it is not the central issue for the 
purposes of this claim.  Nonetheless, as Dr. Sauter 
attributed alcoholism to PTSD in his September 1999 report, 
and Dr. Leppien (VA doctor), in his February 2005 record.  
And given the significant role alcoholism apparently has 
played in impaired functioning over the years, further 
discussion of these opinions are in order.  

The Board finds the opinions are of minimal persuasive value.  
First of all, both, and in particular, Dr. Sauter's opinion, 
are conclusory.  Dr. Sauter himself states that his opinion 
is based on "his review of history."  There is no further 
explanation as to why he so concluded.  It also appears to 
have been based at least in part upon the veteran's report 
that he began drinking after service because of military 
stress.  Also, Dr. Sauter conclusorily cites "illogical" 
speech to support a higher rating for PTSD; yet, he himself 
has said in July 1998 that dysarthric speech is due to 
cerebeller degeneration - he does not distinguish between 
"illogical" speech cited in favor of the increased rating 
from the effects of cerebeller degeneration, even though he 
was fully aware of the veteran's long-term alcohol addiction, 
as documented in his 1998 report.  Similarly, he does not 
explain why be believes unprovoked irritability, neglect of 
personal appearance, and hallucinations are due to PTSD as 
opposed to alcoholism or neurological impairment, countering 
evidence differing from his opinion.  

As for Dr. Leppien, this doctor reportedly began seeing the 
veteran in late 2003.  He states: "Based on [the veteran's] 
history and clinical presentation, it is my opinion that his 
history of alcohol abuse was consistent with self-medication 
of his PTSD symptoms."  However, again, there is no detailed 
discussion as to why he believes this is so, or more 
specifically, why excessive drinking was to "self-medicate" 
solely for PTSD, when the evidence amply demonstrates that 
the veteran has had many other stressors not shown to be 
related to service (financial difficulty; relationship 
problems; homelessness; job loss; other health problems, like 
hypertension), which presumably could also drive the veteran 
or any reasonable person to self-medicate in one way or 
another.  In fact, Dr. Leppien's opinion appears to have been 
based upon a limited sampling of relevant history given that 
(a) he began seeing the veteran in late 2003; (b) appears to 
have been based at least in part upon the veteran's reported 
history given in the last few years; and (c) most 
importantly, there is no indication that Dr. Leppien 
considered the whole relevant history dating back a decade 
and a half, which included contrary objective evidence (such 
as that found in the July 2000 C&P report).  Dr. Leppien 
notes that the veteran has been sober for a "lengthy" 
period (presumably since around 2001); even so, given ample 
evidence of impairment in functioning due to alcoholism, 
PTSD, and other factors dating back to the early 1990s, the 
lack of adequate discussion of such relevant history erodes 
the persuasive value of his opinion.  Given the above 
considerations, and significant evidence to the contrary on 
the issue of a link between PTSD and alcoholism as discussed 
above, the Board finds that the preponderance of the evidence 
disfavors a conclusion that the veteran was driven to drink 
excessively for decades solely because of PTSD.        

Thus, in light of the above, the Board finds that the 
evidence does not support the assignment of the next higher 
schedular rating of 70 percent for PTSD, much less a 100 
percent rating, under either the old or new PTSD rating 
criteria.  The veteran has not had gross impairment in 
thought processes or communication; rather, his speech is 
coherent and goal directed.  He does not have persistent 
delusions or hallucinations specifically attributed to PTSD.  
None of the medical records describes gross inappropriate 
behavior.  Persistent danger of hurting himself or others has 
not been demonstrated.  None of the medical records describes 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The 
veteran has been described as fully oriented; he does not 
demonstrate disorientation to time or place.  He has possible 
minor memory, concentration, and judgment problems, but he 
certainly does not have more significant problems such as 
memory loss for names of close relatives, own occupation, or 
own name.  Nor does the evidence show that, due the PTSD, the 
veteran has symptoms resulting in severe impairment of 
ability to establish and maintain effective or favorable 
relationships with people, and which are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  With the preponderance of 
evidence against a higher rating, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2004).  
    
II.  TDIU

As an initial matter, the Board finds that appeal has been 
perfected with respect to the TDIU claim, so as to enable the 
Board to have jurisdiction over this appeal and to adjudicate 
the claim.  A formal TDIU claim was filed in February 2001, 
and it was denied by the RO in December 2002.  The veteran 
filed a timely notice of disagreement, received in January 
2003.  On April 8, 2004, a Statement of the Case (SOC) 
specific to TDIU was sent to the veteran.  The veteran did 
not file a VA form 9 or a Form 9 equivalent to perfect a 
timely appeal within 60 days thereafter.  (Perfection of 
appeal is permitted if a Form 9 is filed during the time 
remaining within one year after the unfavorable rating 
decision is sent to the veteran, or within 60 days after the 
issuance of the SOC, whichever is later.  Here, the 60-day 
period post-SOC would be the later date.)  Rather, in VA Form 
21-4138 received on June 14, 2004, the veteran said: "I have 
not worked since 1985 . . ."  The Board liberally construes 
this statement to mean that the veteran desires appellate 
review of denial of TDIU, particularly given that he already 
had filed a notice of disagreement without delay after the 
issuance of the relevant SOC.  Also, because a precise 
postmark date for the VA Form 21-4138 is not of record, 
consistent with 38 C.F.R. § 20.305 (2004) ("postmark 
rule"), the Board presumes that VA Form 21-4138 (bearing a 
signature date of June 2, 2004, but not received by the RO 
until June 14, 2004) was postmarked 5 days prior to June 14, 
excluding Saturdays, Sundays, and legal holidays, which would 
have been on June 7, 2004.  The presumed postmark date of 
June 7, 2004 falls within the 60-day period after the 
issuance of the SOC.  Thus, timely substantive appeal is 
deemed to have been filed.               

Turning to the analysis of the claim itself, service 
connection is in effect only for PTSD, with a 50 percent 
rating in effect since 1994.  Nonservice-connected pension 
has been granted in consideration of all the veteran's 
disabilities.  See October 1995 rating decision.  However, 
the analysis of whether TDIU is warranted turns on the extent 
of disability caused by service-connected disability or 
disabilities alone, not nonservice-connected factors.

For TDIU purposes, the evidence must show impairment of mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2004).  Total disability is shown where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16 (2004).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2004).  Factors to be considered are the veteran's 
level of education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran has only one service-connected disability, which 
must be rated at 60 percent or higher.  The veteran's PTSD is 
rated at 50 percent.  As the applicable schedular criteria do 
not provide for a rating of 60 percent, but rather, the next 
higher permissible rating of 70 percent, the veteran's PTSD 
would have to be rated at 70 percent for the veteran to be 
eligible for TDIU consideration under 38 C.F.R. § 4.16(a).  
As amply discussed above, the Board has determined that a 70 
percent rating is not warranted for PTSD under either old or 
new Diagnostic Code 9411.  

Nonetheless, It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled and, to that 
end, an extraschedular TDIU evaluation may be awarded, 
pursuant to 38 C.F.R. § 4.16(b).  In this case, the RO did 
not refer the case for consideration of an extraschedular 
evaluation.  The Board agrees that the evidence does not 
warrant such a referral.  

Although the treatment records contain several references to 
the veteran being "unemployable" for various reasons at 
various times over the years, it is significant that none of 
the references to the veteran's inability to work attribute 
such inability solely to his one service-connected disability 
of PTSD.  Thus, the Board is unable to conclude that the RO 
should have referred this case for consideration of an 
extrachedular rating.  As discussed above in the context of 
the schedular rating for PTSD, the Board notes that the 
veteran's treating psychiatrist and psychologist assigned a 
GAF score of 40 for PTSD as late as January 2005, but the 
symptoms attributed to PTSD in the 2003 VA examination report 
and the treatment records do not support that GAF score.  The 
Board concludes that the GAF score alone, without 
documentation of symptoms to support the assignment of that 
score, is not a sufficient basis upon which to refer the case 
for consideration of an extraschedular TDIU evaluation.


III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in October 2002 informing him that an increased 
rating for PTSD would require lay or medical evidence showing 
worsened disability, and of the eligibility requirements for 
TDIU.  The letter advised him of what types of evidence would 
satisfy the requisite elements (such as a doctor's opinion of 
worsened PTSD, which could support a 70 percent rating for 
PTSD and simultaneously would make the veteran eligible for 
TDIU consideration).  It also advised him that VA would 
assist in obtaining missing pertinent evidence if he provided 
sufficient information to do so, by, for example, providing 
names and addresses of doctors who treated him, or informing 
VA of the existence of pertinent records in the custody of 
federal or non-federal entities.  It also informed him that 
C&P examination would be scheduled if warranted.  The veteran 
was notified that he ultimately is responsible for 
substantiating his claim notwithstanding VA's duty to assist.  
The letter also informed him he could submit lay statements, 
or other evidence himself.  Thus, through this letter, the 
veteran received adequate notice of what information and 
evidence not of record is needed to substantiate the claim as 
to both issues, as well as his and VA's respective claim 
development responsibilities.  

Even though the Board finds that the October 2002 letter 
provided requisite VCAA notice as to the first three 
elements, it is worth noting that the RO went beyond the 
requirements when it provided the veteran another VCAA notice 
in August 2003.  This letter was substantially similar in 
content as that sent in 2002, but the second letter provided 
more specific details as to the status of the claim and what 
evidence and information have been obtained to date.  

The record indicates that the veteran received and considered 
the notices, because he submitted personal statements 
pertinent to the claim, as well as the records of Dr. Sauter, 
and informed VA about which VA facilities provided him 
relevant treatment.  Consistent with the veteran's report 
about treatment at VA facilities, the RO obtained the records 
of various VA facilities, and they include the most recent 
(2005) records from the Daytona Beach, Florida, VA facility.  
In fact, the veteran submitted a pertinent layperson 
statement, presumably from his then-girlfriend, and he 
testified at an RO hearing even before the enactment of VCAA, 
indicating his knowledge of his right to provide lay 
evidence.    

Also, the April 2004 SOC concerning the TDIU claim, sent 
simultaneously with the separate supplemental statement of 
the case (SSOC) concerning PTSD, included 38 C.F.R. § 3.159 
(2004), which states, among other things, that the veteran 
may submit any evidence in his possession pertinent to the 
claim.  

Under the circumstances, the Board is satisfied that the 
veteran has received more than adequate notice of all four 
elements of a VCAA notice, even though the fourth element 
arguably is not required.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  

As for the timing of the notice, the Board acknowledges that 
no VCAA letter was of record before the issuance of the 1995 
rating decision granting service connection for PTSD.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal on the increased rating claim was 
already decided - and appealed - well before VCAA was 
enacted.  The Court acknowledged in Pelegrini, at p. 120, 
that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  In this case, the veteran has had 
subsequent content-complying notice, not only with respect to 
the increased rating issue, but also for the TDIU claim 
(which was not filed until 2001).

Moreover, after the issuance of the April 2004 SOC and SSOC, 
which clearly indicated the RO's continuing denial of the 
claim as to both issues, the veteran testified at a Board 
hearing, and later submitted additional medical evidence with 
a written waiver of his right to initial RO review of the 
evidence.  The Board finds it reasonable to interpret such 
action to indicate knowledge of his right to substantiate his 
claim with pertinent evidence, even after RO certification of 
appeal.  Further, the Board does not find anything in the 
record to suggest that relevant evidence exists, but is 
missing from the record due to inaction on the part of VA in 
terms of notice.           

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, again, 
the veteran reported receiving relevant medical treatment at 
various VA medical facilities after service, and these 
records have been obtained.  He submitted private treatment 
records.  He was provided multiple C&P examinations 
appropriate to the claim, which included consideration of 
relevant medical history.  He also had an opportunity to give 
oral testimony, and exercised his right to do so, twice.  He 
submitted a lay statement from a friend, and lay testimony 
was given by the friend at the RO hearing.  Under the 
circumstances, the Board is satisfied that VA has complied 
with the duty-to-assist obligations of VCAA.

On a related matter, the Board acknowledges that a VA medical 
record dated in early 1994 which states: "He has applied for 
SSD," indicating that the veteran was seeking Social 
Security Administration (SSA) disability compensation.  It is 
unclear whether the veteran has followed through with the 
application or has received a disability determination.  The 
Board declines to remand this case solely for the purposes of 
obtaining SSA records.  Again, the veteran was told that VA 
would help him obtain any evidence in the custody of 
government and non-government entities relevant to the claim.  
He did not inform VA that he is in fact receiving SSA 
disability benefits, or even that he has been deemed disabled 
under applicable SSA laws and regulations.  More importantly, 
however, he himself reported more than once at which VA 
facilities he has received relevant treatment, and the 
records of these facilities, dating back to the early 1990s 
(which, presumably, would have been included in an SSA claim 
filed in or before 1994) are in the claims folder.  At no 
time did he indicate that SSA records, assuming that the 
claim was in fact filed, would contain relevant evidence not 
to be found from other sources, like VA medical facilities.  
Relevant private medical records are also in the claims 
folder.  Moreover, it is important to note that the 1994 
record referencing an application for SSA benefits apparently 
pre-dates a diagnosis of PTSD.  Thus, even assuming that SSA 
records would have discussed psychiatric problems, it is 
unlikely that they would specifically address the extent to 
which PTSD alone, as opposed to nonservice-related stressors, 
affect functional impairment consistent with VA's PTSD rating 
criteria.  They certainly could not have discussed functional 
impairment consistent with revised criteria, as they were not 
implemented until 1996.  In addition, the fact that the 
veteran had psychiatric problems, as well as other social, 
financial, and health problems relevant to the instant claim 
for many years, is clearly evident in the present record.  
Thus, an SSA claim filed in 1994 or earlier likely would 
contain information that is largely duplicative of that 
already in the claims folder.       
  
Finally, the Board has considered whether another, more 
contemporaneous VA PTSD examination is in order given the 
veteran's 2005 Board hearing testimony that PTSD is "getting 
worse all the time."  See p. 12, transcript.  This testimony 
has bearing on this issue.   The objective evidence, however, 
would indicate otherwise.  Evidence dated after the 
performance of the last (April 2003) C&P examination through 
early 2005, including the records of Dr. Leppien, continue to 
document the lack of objective evidence of significant or 
increased psychiatric disability.  The April 2003 C&P 
examination yielded a GAF score of 40; the treatment records, 
including those by Dr. Leppien, also noted a GAF score of 40 
in February, July, and November 2004, and in January 2005.  
Thus, on balance, the evidence does not indicate that the 
psychiatric condition has worsened markedly, or that the 2003 
C&P findings or other recent evidence is somehow inadequate, 
stale, or inaccurate such that another examination is 
warranted.  


ORDER

An increased disability evaluation for PTSD is denied.

TDIU is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


